Citation Nr: 1450047	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for residuals of the left forearm fracture.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for two left forearm scars.
	

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 2001 to September 2005, which included tours of duty in Kuwait and Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the April 2010 rating decision, the RO denied service connection for the residuals of the left forearm fracture and left forearm scars.  An April 2010 Decision Review Officer decision granted service connection for the left forearm fracture with an initial 0 percent rating effective October 18, 2007, the day the informal original disability claim was received, and also granted service connection for the two left forearm scars with an initial combined rating of 20 percent effective October 18, 2007.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

On the September 2012 VA Form 9, the Veteran requested a Board hearing at a local VA office (Travel Board hearing); however, the Veteran did not appear for the June 2014 hearing, and did not request its postponement.  In consideration thereof, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  


FINDINGS OF FACT

1.  For the initial rating period from October 18, 2007 to July 13, 2012, the residuals of the left forearm fracture have been manifested by minor tenderness when bumped or touched, but no other pain and no flare-ups.

2.  For the initial rating period from July 13, 2012, the residuals of the left forearm fracture have been manifested by flexion limited to 135 degrees and painful flare-ups.

3.  For the entire rating period on appeal, the two left forearm scars have been manifested by pain. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of left forearm fracture have not been met or more nearly approximated for the initial rating period from October 18, 2007 to July 13, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5206 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent for residuals of left forearm fracture have been met for the initial rating period from July 13, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).  

3.  The criteria for an initial combined disability rating in excess of 20 percent for two left forearm scars are not met or approximated for the entire rating period.  38 U.S.C.A. § 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.118 (2014), DC 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned for residuals of the left forearm fracture and left forearm scars following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 
38 C.F.R. 3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA examinations in December 2007 and July 2012.  The VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the residuals of the left forearm fracture and left forearm scars from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current left forearm symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  The VA examiners also reviewed the claims file.  In consideration of the foregoing, the Board finds that the VA examiners had adequate facts and data regarding the history and condition of the disability.  There is neither allegation nor indication of a material change in the residuals of the left forearm fracture or left forearm scars since the last VA examination.  For these reasons, the Board finds that the December 2007 and July 2012 examination reports are adequate for deciding the initial rating appeal.

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.
	
Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 
25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Analysis of Initial Rating for Residuals of the Left Forearm Fracture

For the entire initial rating period from October 18, 2007, the residuals of the left forearm fracture are actually rated at 0 percent under the rating criteria at 38 C.F.R. § 4.71a, DC 5003, notwithstanding the assignment of other Diagnostic Codes in the rating decisions during the appeal.  While the April 2010 Decision Review Officer decision records the 0 percent rating under DC 5210-5206 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned), the Board finds that the left forearm fracture residuals disability was not actually rated under DC 5210 because the criteria found at DC 5210 are for nonunion of radius and ulna, with flail false joint.  Neither the April 2010 Decision Review Officer decision nor the evidence of record reflect any evidence of nonunion of radius and ulna or flail false joint.  The Board also finds that the left forearm fracture residuals disability was not actually rated under DC 5206 because the criteria found at DC 5206 are for limitation of flexion, ranging from flexion limited to 110 degrees to flexion limited to 45 degrees.  Neither the April 2010 Decision Review Officer decision nor the evidence of record reflect any evidence of limitation of flexion to the extent required for a rating under DC 5206.  

Although DC 5003 does not provide for a 0 percent rating, based on the overall adjudication, considering the language and context, especially the reasons and bases explanation as to how the 0 percent rating was derived, and the noncompensable ranges of motion findings in this case, the Board finds the rating was based on the criteria found at 38 C.F.R. § 4.71a, DC 5003.  Accordingly, the Board will change the DC to 5003.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Additionally, the use of DC 5003 is more favorable to the Veteran because it permits a 10 percent rating based on painful, but noncompensable limitation of motion of the left elbow joint. 

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for 
x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.  

Under DC 5206, the following ratings apply for the minor forearm (in this case, the left forearm).  A noncompensable rating is warranted for flexion limited to 110 degrees.  A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees and to 70 degrees.  A 30 percent rating is warranted for flexion limited to 55 degrees.  A maximum rating of 40 percent is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5206.  Normal ranges of motion of the forearm are flexion from 90 degrees to 145 degrees.  38 C.F.R. § 4.71, Plate I (2014).

The Veteran contends that the residuals of the left forearm fracture include painful flare-ups.  The Veteran has not contended that the residuals of the left forearm fracture have worsened at any time during the appeal; rather, he contends that the left forearm fracture has not been given full consideration.

Rating from October 18, 2007 to July 13, 2012

After review of the lay and medical evidence of record, the Board finds that for the period from October 18, 2007 to July 13, 2012 the weight of the evidence demonstrates that the criteria for a higher (compensable) initial disability rating for the residuals of the left forearm fracture have not been met.  The December 2007 VA examiner did not take range of motion measurements for the left forearm; however, February 2006 private treatment records show that four and a half months after left forearm surgery the Veteran had a full range of motion.  Following the February 2006 private treatment records, the next medical evidence of record regarding the left forearm is the July 2012 VA examination.  There is no other lay or medical evidence of record of the Veteran's left forearm range of motion during the period from October 18, 2007 to July 13, 2012.

The December 2007 VA examiner noted that the Veteran reported the left forearm was only painful when bumped or touched and the Veteran did not report any 
flare-ups.  In the September 2010 Notice of Disagreement, the Veteran contends that the December 2007 VA examination report was inaccurate and that the VA examination was rushed due to a miscommunication about the appointment time; however, the December 2007 VA examination report findings are consistent with the private treatment records.  February 2006 private treatment records show that the Veteran reported no tenderness at the left forearm fracture site and only complained of occasional pain, particularly at the site of the incision.  The pain at the site of the incision is considered in the rating for the service-connected two left forearm scars.  In consideration of the foregoing, the Board finds that there is no evidence of limitation of motion, including painful, noncompensable limitation of motion, to warrant a compensable rating under DC 5003 or DC 5206 for the period from October 18, 2007 to July 13, 2012.

The Board finds that a higher rating is not warranted under any other potentially applicable DCs pertaining to impairment involving the left forearm for the rating period from October 18, 2007 to July 13, 2012.  DC 5207 provides for a 10 percent rating when there is evidence of extension of the major or minor forearm limited to 45 degrees, with higher ratings for greater degrees of limitation of extension. DC 5208 provides for a 20 percent rating when there is evidence of forearm flexion limited to 100 degrees and extension limited to 45 degrees of the major or minor extremity.  As discussed above, during the rating period from October 18, 2007 to July 13, 2012, the evidence shows the Veteran had full range of motion of the left forearm; therefore, the weight of the evidence is against finding that a higher (compensable) rating is warranted under DC 5207 or DC 5208.  

Rating from July 13, 2012

After review of the lay and medical evidence of record, the Board finds that for the initial rating period from July 13, 2012 painful flare-ups cause noncompensable limitation of motion of the elbow, which more nearly approximates the criteria for a 10 percent rating under DC 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; Burton, 25 Vet. App. at 5.  During the July 2012 VA examination, the Veteran reported experiencing flare-ups, on average, several times a week for 15 to 20 minutes each.  The Veteran reported that the flare-ups impact the function of the left elbow and/or left forearm and that he avoids using the arm as much as possible during flare-ups and on rare occasion takes pain medication.  The Veteran is competent to report symptoms of flare-ups and pain related to the residuals of the left forearm fracture because such symptoms are capable of lay observation.  See Layno, 6 Vet. App. 465.  The July 2012 VA examiner did not opine on the degree of limitation of motion the Veteran would experience during flare-ups.  The July 2012 VA examination report shows left forearm flexion to 135 degrees, with no objective evidence of painful motion and no change after repetition.  The limitation of left forearm flexion demonstrated is noncompensable under DC 5206; however, the rating criteria provide for a 10 percent rating when there is evidence of painful motion of the left forearm limited to a noncompensable degree under DC 5003.  
See Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59.  Resolving reasonable doubt in the Veteran's favor, the Board finds that there is evidence of painful, noncompensable limitation of motion of the left forearm for the initial rating period from July 13, 2012, based on the Veteran's competent reports of frequent painful flare-ups.  38 C.F.R. §§ 4.3, 4.7.  A 10 percent rating is the maximum schedular rating available for painful, noncompensable limitation of motion of one major joint under DC 5003. 

The Board finds that a rating in excess of 10 percent is not warranted under any other potentially applicable DCs pertaining to impairment involving the left forearm for the rating period from July 13, 2012.  DC 5207 provides for a 20 percent rating when there is evidence of extension of the major or minor forearm limited to 75 degrees, with higher ratings for greater degrees of limitation of extension.  The July 2012 VA examination report records the Veteran has no limitation of left forearm extension.  During the rating period from July 13, 2012, the left forearm extension has been normal (i.e., to 0 degrees) motion; therefore, the weight of the evidence is against finding that a rating in excess of 10 percent is warranted under DC 5207.  

DC 5208 provides for a 20 percent rating when there is evidence of forearm flexion limited to 100 degrees and extension limited to 45 degrees of the major or minor extremity.  The limitation of left forearm flexion and extension are reported above, and there is no limitation of flexion or extension of the left forearm to the extent required for a 20 percent rating under DC 5208; therefore, the weight of the evidence is against finding that a rating in excess of 10 percent is warranted under DC 5208.  

Also, separate ratings are not warranted under DCs 5207 or 5208 because separate ratings would be based on the same symptoms of painful limitation of motion considered under DC 5206 and thus would involve prohibited pyramiding.  See 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

DC 5205 provides for a 30 percent rating for favorable ankylosis, at an angle between 90 degrees and 70 degrees, of the minor forearm.  DC 5209 provides for a 20 percent rating for joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius.  DC 5210 provides a 40 percent rating for nonunion of radius and ulnal with flail false joint, of the minor forearm.  DC 5211 provides for a 10 percent rating for malunion of the ulna with bad alignment.  DC 5212 provides for a 10 percent rating for malunion of the radius with bad alignment.  Finally, DC 5213 provides for a 10 percent rating for limitation of supination to 30 degrees or less.

The July 2012 VA examination report notes that the Veteran does not have ankylosis of the elbow, flail joint, joint fracture and/or impairment of supination or pronation, and there is no contrary evidence of record.  The September 2005, October 2005, and December 2007 X-ray reports do not show malunion of the ulna or radius.  In consideration of the foregoing, the Board finds the weight of the evidence is against finding that ratings are warranted under DCs 5205, 5209, 5210, 5211, 5212 or 5213 for the entire rating period and most separate ratings would also constitute pyramiding because separate ratings would be based on the same symptoms as the service-connected disability.  See 38 C.F.R. § 4.14.

Analysis of Initial Rating for Two Left Forearm Scars

For the entire initial rating period from October 18, 2007, the scar on the dorsal surface of the left forearm and the scar on the lateral side over the ulnar bone of the left forearm have each been rated at 10 percent under 38 C.F.R. § 4.118, DC 7804, for a combined rating of 20 percent for unstable or painful scars.  

During the pendency of the claim, the rating criteria for evaluating scars were revised.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  In this case, the Veteran filed his service connection claim before October 23, 2008; therefore, the revised criteria do not apply.  Although the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such veteran's disability has increased since the last review, no such request has been made in this case.  See 77 Fed. Reg. 2909 (Jan. 20, 2012). 

Under DC 7804, superficial scars that are painful on examination are rated at 10 percent disabling.  Also, under DC 7804, each scar is to be rated separately.  
38 C.F.R. § 4.118 (prior to October 23, 2008).  

The Veteran contends occasional irritation of the scar on the lateral side of the ulnar bone.  The Veteran does not contend that the left forearm scars have worsened at any time during the initial rating period.  

At the December 2007 VA examination, the VA examiner noted that both left forearm scars were tender to palpation.  The July 2012 VA examiner noted that neither of the left forearm scars was tender to palpation and that the Veteran did not have any painful and/or unstable scars; however, the Veteran reported occasional irritation of the scar on the lateral side over the ulnar bone and the VA examiner also noted mild dysesthesia surrounding both scars.  Dysesthesia is defined as an unpleasant abnormal sensation produced by normal stimuli.  Dorland's Illustrated Medical Dictionary 577 (32nd ed. 2012).  In consideration of the foregoing, the Board finds that that the criteria for two separate ratings of 10 percent for a combined rating of 20 percent for the left forearm scars under the former version of DC 7804 are met.  38 C.F.R. §§ 4.3, 4.7.         

The Board finds that the weight of the evidence is against a finding that a combined rating in excess of 20 percent is warranted for the left forearm scars under DC 7804.  The Board notes that 10 percent is the maximum rating for each scar under DC 7804 and because the Veteran has two left forearm scars, a combined rating of 20 percent is the maximum possible rating under DC 7804.  38 C.F.R. § 4.118 (prior to October 23, 2008).  The Board further notes that under the current DC 7804 only a single 10 percent rating would have been warranted for the left forearm scars, because the regulations now require a total of three or four scars that are unstable or painful to warrant a 20 percent rating under DC 7804.  38 C.F.R. § 4.118 (2014).

The Board next finds that the weight of the evidence is against a finding that any other DCs for rating scars are applicable.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.118, Diagnostic Codes 7801-7803 (prior to October 23, 2008).  
Under DC 7801, scars other than on the head, face, or neck that are deep (i.e. associated with underlying soft tissue damage) or cause limited motion are evaluated as 10 percent disabling for areas at least 6 square inches in size, 20 percent disabling for areas at least 12 square inches in size, 30 percent disabling for areas at least 72 square inches in size, and 40 percent disabling for areas at least 144 square inches in size.  Under DC 7802, a maximum 10 percent evaluation is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  DC 7803 provides a maximum 10 percent rating for scars that are superficial and unstable (i.e. where, for any reason, there is frequent loss of covering of skin over the scar).  Finally, Diagnostic Code 7805 directs that other scars and other effects of scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (prior to October 23, 2008).  The December 2007 VA examination report shows  the scar on the dorsal surface of the left forearm measured 2.5 inches by 1 inch and the scar on the lateral side over the ulnar bone of the left forearm measured 6 inches by 0.25 inches at its widest portion.  The December 2007 VA examination report also noted both scars were superficial.  The July 2012 VA examination report noted that neither scar was unstable and that the Veteran denied any breakdown of scars or limitation in function.  There are no contrary findings in relevant treatment records.

The December 2007 VA examiner opined that he would expect a loss between 0 to 5 degrees of range of motion because the left forearm scars were tender to palpation; however, this estimation as to additional loss of motion is outweighed by the more recent evidence of record.  At the July 2012 VA examination, the Veteran reported no limitation in function due to the scars.  The Board also notes that, even if the December 2007 VA examination report were to be considered evidence of limitation in motion due to the left forearm scars, a rating under DC 7801 would still not be warranted because the left forearm scars do not measure at least 6 square inches in size. 

The lay and medical evidence of record weighs against a finding that the Veteran is entitled to a separate rating based on scarring other than on the head, face, or neck, that is deep or that causes limited motion (DC 7801); scarring other than on the head, face, or neck, that is superficial and does not cause limited motion and covers an area of 144 square inches or greater (DC 7802); and unstable scarring (DC 7803) because the scars are superficial (i.e., not deep), do not cause limited motion, do not cover an area greater than 144 square inches, and are stable.  The Board also finds that the scars themselves do not cause any other disabling effects to warrant a separate rating, as indicated under Diagnostic Code 7805.  In consideration of the foregoing, the Board finds that the Veteran is not entitled to an initial disability rating in excess of the combined rating of 20 percent for the left forearm scars for any period of the initial rating claim.  38 C.F.R. § 4.118 (prior to October 23, 2008).  

Extraschedular Referral Analysis

The Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that the symptomatology and impairment caused by the residuals of the left forearm fracture are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under DC 5206.  For the entire rating period on appeal, the residuals of the left forearm fracture manifested by pain and flexion limited to 135 degrees.  The schedular rating criteria specifically provide ratings for limitation of flexion of the forearm, and contemplate ratings based on limitation of motion, including motion limited by factors such as pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Burton, 25 Vet. App. 1.  The 10 percent schedular rating under DC 5206 specifically contemplates limitation of motion due to pain.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the symptoms and related functional impairment of the residuals of the left forearm fracture are fully contemplated in the 10 percent schedular rating under DC 5206.

In this case, the Board also finds that the symptomatology and impairment caused by the left forearm scars are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the combined schedular rating of 20 percent under DC 7804, which is based on evidence of pain associated with the scars on examination.  As discussed above, the left forearm scars do not cause limitation of motion, are not deep, are not unstable, and are not of the size required for a rating in excess of 10 percent.  The schedular criteria for rating scar disabilities contemplates resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, scars that cause limitation of function of the affected part, and scars that are painful on examination.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the symptoms and related functional impairment of the left forearm scars are fully contemplated in the 10 percent schedular rating under DC 7804.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A higher (compensable) initial disability rating for the residuals of the left forearm fracture, for the period from October 18, 2007 to July 13, 2012, is denied; a 10 percent rating, but no higher, from July 13, 2012 is granted.

An initial disability rating in excess of the combined 20 percent rating for two left forearm scars is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


